            Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 1 of 6



Robert L. Epstein (RE 8941)
repstein@ipcounselors.com
Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry Brownlee (KB 0823)
kbrownlee@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff Spin Master Ltd.


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



SPIN MASTER LTD.

                                 Plaintiff,

            v.                                               Civil Action No. 20-cv-1866

 WORLD TECH TOYS, INC.                                              COMPLAINT

                                 Defendant.                     Jury Trial Requested


       Plaintiff Spin Master Ltd. (“Spin Master” or “Plaintiff”), a limited liability company

organized in Canada, by and through its undersigned counsel, alleges as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action for patent infringement, arising under the patent laws of the

United States, 35 U.S.C. § 101 et seq., including 35 U.S.C. § 271 (the “Action”), arising from

Defendant World Tech Toys, Inc.’s (“Defendant” or “World Tech”) advertising, promotion,

offering for sale and/or sales of its Flying Toy Products (defined infra).
             Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 2 of 6



                                   JURISDICTION AND VENUE

        2.      This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to the patent laws of the

United States of America, 35 U.S.C § 100 et seq., as an action arising out of the infringement of

U.S. Patent No. 9,216,363; and pursuant to 28 U.S.C. § 1332, as there is diversity between the

parties and the matter in controversy exceeds, exclusive of interests and costs, the sum of seventy-

five thousand dollars.

        3.      Personal jurisdiction exists over Defendant in this judicial district because, upon

information and belief, Defendant regularly conducts, transacts and/or solicits business and/or

contracts to supply goods (including the Flying Toy Products) in the State of New York and in this

judicial district; has committed tortious acts within, and without, the State of New York and this

judicial district; derives substantial revenue from its business transactions in the State of New York

and in this judicial district; otherwise avails itself of the privileges and protections of the laws of

the State of New York such that this Court's assertion of jurisdiction over Defendant does not

offend traditional notions of fair play and due process; and/or Defendant’s infringing actions have

caused injury to Plaintiff in New York and in this judicial district such that Defendant should

reasonably expect such actions to have consequences in the State of New York and in this judicial

district.

        4.      Venue is proper within this judicial district under, inter alia, 28 U.S.C. § 1400,

given that Defendant regularly conducts business in this judicial district and/or has committed the

infringing and illegal acts, as set forth herein, in this judicial district.

                                            THE PARTIES

        5.      Plaintiff is a Canadian limited liability company with a principal place of business

at 225 King Street West, Toronto, ON, M5V 3M2, Canada.


                                                     2
              Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 3 of 6



       6.       Upon information and belief, Defendant is a California corporation with its

principal place of business at 28904 Avenue Paine, Valencia, California 91355.

                                  GENERAL ALLEGATIONS

                             Plaintiff and its Spin Master Products

       7.       Plaintiff is part of a large, multinational toy and entertainment company started in

1994 that designs and sells innovative children’s lifestyle products and toys under its own well-

known brands, including Twisty Petz, Flutterbye Fairy, Bunchems and Hatchimals, as well as

under licensed properties, such as Paw Patrol and Air Hogs (collectively, the “Spin Master

Products”).

       8.       Plaintiff sells its Spin Master Products throughout the U.S. and the world through

major retailers, quality toy stores, department stores, and online marketplaces, including, but not

limited to, Walmart, Toys R Us, Target, Kohl’s, and Amazon.com, among others.

       9.       Additionally, Plaintiff sells many of its Spin Master Products directly through

Plaintiff’s website, available at www.shop.spinmaster.com, as well as through its websites

dedicated to the individual Spin Master Products.

                       Spin Master’s United States Patent No. 9,216,363

       10.      Spin Master holds all right, title and interest in U.S. Patent No. 9,216,363 (Flying

Toy Figurine) (the “‘363 Patent”, a true and correct copy of which is attached hereto as Exhibit

A).

       11.      The ‘363 Patent was filed on April 18, 2013, and issued by the United States Patent

and Trademark Office on December 22, 2015.

                  Defendant’s Wrongful and Infringing Flying Toy Products

       12.      Defendant attempted to capitalize on Spin Master’s intellectual property rights by

manufacturing, marketing and selling a line of motion-sensing flying toy figurine dolls (the


                                                 3
             Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 4 of 6



“Flying Toy Products”). True and correct print outs of examples of listings for Defendant’s Flying

Toy Products on Defendant’s fully interactive website, www.worldtechtoys.com (“Defendant’s

Website”), are attached hereto as Exhibit B.

       13.      In order to gather further evidence of Defendant’s infringing and illegal conduct,

Plaintiff’s counsel placed test buys via Defendant’s Website of several Flying Toy Products, which

were shipped by Defendant to Plaintiff’s counsel’s office in New York. A true and correct copy

of Plaintiff’s counsel’s redacted purchase receipt, along with photographs of Defendant’s Flying

Toys Products and the packaging thereof received by Plaintiff’s counsel in New York, are attached

hereto as Exhibit C.

       14.      In making the Flying Toy Products, Defendant deliberately and wrongfully copied

claims of the ‘363 Patent. As a result of this copying, Defendant’s Flying Toy Products infringe

the ‘393 Patent, as evidenced by the claims chart attached hereto as Exhibit D.

       15.      Counsel for Plaintiff put Defendant on notice of its infringing and illegal actions,

as set forth herein, on or about January 10, 2020. A true and correct copy of a cease and desist

letter, sent by Plaintiff’s counsel to Defendant on January 10, 2020 is attached hereto as Exhibit

E.

       16.      Despite receiving clear notice of its infringing actions, upon information and belief,

Defendant has continued to sell the Flying Toy Products in blatant disregard of Plaintiff’s rights

in the ‘393 Patent.

                                  FIRST CAUSE OF ACTION
                      (Infringement of the ‘393 Patent Under 35 U.S.C. § 271)

       17.      Plaintiff repeats and re-alleges the allegations set forth above, as though fully set

forth herein.




                                                  4
             Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 5 of 6



       18.     In violation of 35 U.S.C. § 271, Defendant has designed, used, offered to sell, sold

and/or imported into the United States, and on information and belief, is still designing, using,

offering to sell, selling, and/or importing into the United States, products that infringe directly or

indirectly through contributory and/or induced infringement, the ‘393 Patent, without Plaintiff’s

authorization or consent. See Exhibit D.

       19.     Defendant will, on information and belief, continue to infringe upon Plaintiff’s

rights under 35 U.S.C. § 271, unless and until it is enjoined by this Court. Plaintiff has been and

is likely to continue to be irreparably injured unless Defendant is enjoined and therefore, Plaintiff

has no adequate remedy at law.

       20.     Plaintiff has been damaged by Defendant’s infringing activities, as alleged herein,

and Plaintiff is entitled to recover damages adequate to compensate Plaintiff for such infringement,

including, but not limited to, Plaintiff’s lost profits, a reasonable royalty, treble damages pursuant

to 35 U.S.C. § 284, costs, pre and post judgment interest at the maximum allowable rate, attorneys’

fees, and such other relief that this Court deems just and proper.

                                     PRAYER FOR RELIEF

WHEREFORE, by reason of the foregoing, Plaintiff requests that this Court:

               a. enter judgment in Plaintiff’s favor and against Defendant;

               b. adjudge and decree that Defendant has unlawfully infringed, contributorily

                   infringed and/or induced infringement of the ‘393 Patent;

               c. preliminarily and permanently enjoin Defendant and its agents and all those

                   acting in concert or participation with them from importing, distributing,

                   advertising, promoting, selling, or offering for sale any products that infringe

                   any claim of the ‘393 Patent, including, without limitation the Flying Toy

                   Products;


                                                  5
          Case 1:20-cv-01866-AT Document 1 Filed 03/03/20 Page 6 of 6



             d. require Defendant to pay Plaintiff any damages that Plaintiff has suffered

                 arising out of and/or as a result of Defendant’s patent infringement, including

                 Plaintiff’s lost profits and/or reasonable royalties, and treble damages pursuant

                 to 35 U.S.C. § 284, plus pre and post judgment interest at the maximum

                 allowable rate, for Defendant’s patent infringement;

             e. award Plaintiff its reasonable attorney’s fees;

             f. award Plaintiff all costs of suit; and

             g. grant Plaintiff any such other and further relief that the Court may deem just

                 and equitable.

                               DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury trial on all issues and claims so triable.


Dated: March 3, 2020                         Respectfully submitted,

                                             EPSTEIN DRANGEL LLP


                                             BY: /s/ Robert L. Epstein
                                             Robert L. Epstein (RE 8941)
                                             repstein@ipcounselors.com
                                             Jason M. Drangel (JD 7204)
                                             jdrangel@ipcounselors.com
                                             Ashly E. Sands (AS 7715)
                                             asands@ipcounselors.com
                                             Kerry Brownlee (KB 0823)
                                             kbrownlee@ipcounselors.com
                                             60 East 42nd Street, Suite 2520
                                             New York, NY 10165
                                             Telephone: (212) 292-5390
                                             Facsimile: (212) 292-5391
                                             Attorneys for Plaintiff Spin Master Ltd.




                                                6
